Citation Nr: 1225651	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  03-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the thoracic spine.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine.

4.  Entitlement to service connection for left wrist carpal tunnel syndrome.

5.  Entitlement to an effective date earlier than December 9, 2008 for the grant of service connection for left ear hearing loss disability.

6.  Entitlement to an effective date earlier than December 9, 2008 for the grant of service connection for tinnitus.

7.  Entitlement to an evaluation in excess of zero percent for chondromalacia patella prior to May 20, 2002.

8.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella prior to March 1, 2007.

9.  Entitlement to an evaluation in excess of 30 percent for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease prior to April 1, 2010.

10.  Entitlement to an evaluation in excess of 60 percent for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease.

11.  Entitlement to an evaluation in excess of zero percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, D.R and J.F.R.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to August 1993.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Denver, Colorado that denied the issues as listed on the title page.

The Veteran was afforded a videoconference hearing in March 2004 before an Administrative Law Judge who subsequently retired from the Board.

The case was remanded for further development in July 2004.

By decision dated in December 2005 decision, the Board denied the Veteran's claims of entitlement to service connection for left wrist carpal tunnel syndrome, and degenerative joint disease of the cervical, thoracic and lumbar spine, a rating in excess of zero percent for right knee chondromalacia from March 29, 2001 to May 19, 2002, and a rating in excess of 10 percent from May 20, 2002.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, pursuant to a March 2008 Joint Motion for Remand, the Court vacated the Board's December 2005 decision and remanded the matters for readjudication.  

The Veteran presented testimony on videoconference hearing in July 2008.  The transcript is of record.  The case was remanded by Board decision in September 2009 for further development.  

By rating action dated in September 2010, service connection for left ear hearing loss and tinnitus was granted, effective from December 9, 2008.  In subsequent rating decisions, the RO denied an effective date earlier than December 9, 2008 for the grant of service connection for left ear hearing loss disability, an effective date earlier than December 9, 2008 for the grant of service connection for tinnitus, an evaluation in excess of zero percent for bilateral hearing loss disability, an evaluation in excess of 30 percent for right knee chondromalacia patella from March 1, 2007, and an evaluation in excess of 60 percent for right knee disability, including chondromalacia patella and degenerative joint disease.  

Following review of the record, the issues of entitlement to service connection for degenerative joint disease of the cervical, thoracic, and lumbar spine, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Left wrist and thumb injuries in service resolved without chronic residuals.

2.  Left wrist carpal tunnel syndrome was not manifested in service or within one year of discharge from active duty and is unrelated to service.  

3.  No formal or informal claim for left ear hearing loss disability is shown prior to December 9, 2008.

4.  The Veteran's application received on December 9, 2008 establishes the earliest recognizable date of a claim of entitlement to service connection for left ear disability.

5.  No formal or informal claim for tinnitus is shown prior to December 8, 2008.

6.  The Veteran's application received on December 9, 2008 establishes the earliest recognizable date of a claim of entitlement to service connection for tinnitus.  

7.  Right knee chondromalacia was manifested by periarticular pathology that included pain, crepitus, and some tenderness to palpation prior to May 20, 2002.

8.  Right knee chondromalacia was manifested by periarticular pathology that included, loss of range of motion, recurrent swelling, patellofemoral tenderness, and activity restriction resulting in functional loss prior to March 1, 2007. 

9.  Right knee disability was manifested by status post total knee replacement with chronic residuals including severe painful motion and weakness prior to April 1, 2010.

10.  The Veteran has been receipt of the maximum schedular rating for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease from April 1, 2010. 

11.  Bilateral hearing loss disability is manifested by no more than Level II hearing in the left ear and Level II hearing in the right ear during the appeal period.


CONCLUSIONS OF LAW

1.  Left wrist carpal tunnel syndrome was not incurred in or aggravated by service nor may an organic disease of the nervous system be presumed to have been incurred in service. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an effective date earlier than December 8, 2008 for service connection of left ear hearing loss disability have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011);38 C.F.R. § 3.156. 3.400 (2011)

3.  The criteria for an effective date prior to December 8, 2008 for service connection of tinnitus have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011);38 C.F.R. § 3.156. 3.400 (2011).

4.  The criteria for a disability rating of 10 percent for right knee chondromalacia patella are met prior to July 15, 2002. 38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5261 (2011).

5.  The criteria for a disability rating of 20 percent for right knee chondromalacia patella are met prior to March 1, 2007. 38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2011).

6.  The criteria for a disability rating in excess of 30 percent for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease are not prior to April 1, 2010. 38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2011).

7.  The criteria for a disability rating in excess of 60 percent for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease are not met from April 1, 2010. 38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2011).

8.  The criteria for a disability rating in excess zero percent for bilateral hearing loss disability are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the appellant was sent multiple letters over the course of the appeal prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to disability ratings and effective dates for an award has also been sent to the appellant.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Private clinical records and voluminous VA medical records have been submitted in support of the claims and reviewed.  The appellant has been afforded multiple VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits. 


Service Connection 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

1.  Service connection for left wrist carpal tunnel syndrome.  

Factual Background

The Veteran asserts that he has carpal tunnel syndrome that is of service onset for which service connection is warranted.  He presented testimony on personal hearing in July 2008 to the effect that he developed carpal tunnel syndrome after his left hand was crushed inside a two and a half ton truck.  He related that this was noted in his service treatment records and that he was told he had the disorder upon his seeking treatment at the Albuquerque [NM] VA after discharge from active duty. 

The record reflects that the Veteran sustained a laceration of the left thumb in December 1984 and was followed for sensory loss for which he received therapy.  An assessment of ulnar digital nerve [function] returning as expected was recorded.  It was noted that the radial digital nerve was still at the level of the laceration.  He was seen in July 1985 for complaints of left wrist pain after sliding into base playing baseball.  Symptoms included left wrist limited range of motion secondary to pain with no swelling.  Motor strength was +5/+5 and there was palpable tenderness over the carpals dorsally.  A splint was applied.  He was subsequently evaluated in the hand clinic where an assessment of left wrist sprain was rendered.  On examination in June 1993 for discharge from service, the Veteran denied neuritis and bone or joint deformity.  The upper extremities and neurologic status were evaluated as normal.  

Post service VA outpatient records dating from 1996 reflect that in April 2000, the Veteran was afforded a neurology electromyogram (EMG) consultation for complaints that included mononeuritis of the upper limb.  It was noted that he was a road construction worker.  The appellant complained of numbness and pain but no weakness.  It was reported that the symptoms had been present for 3-4 months without a history of associated trauma.  Nerve conduction studies (NCS) were performed.  Following evaluation, the assessment was carpal tunnel syndrome, left, mild to moderate; onset December 1999, confirmed by nerve conduction studies.  Subsequent VA outpatient record reflect follow-up for carpal tunnel syndrome.

The Veteran was afforded a VA examination in February 2002.  He stated that he had had some problems with the left hand, including intermittent numbness, since approximately 1992.  It was reported that he had had and EMG and NCS two years before and was told he had carpal tunnel syndrome.  Following examination, an assessment was rendered of numbness, left hand, but with insufficient evidence to make a diagnosis of any acute or chronic medical condition at the time of this evaluation.

The Veteran underwent VA examination in March 2004 for disabilities that included carpal tunnel syndrome.  He reported numbness, tingling and diminished grip strength affecting both hands.  It was indicated that the claims folder was reviewed and pertinent history was recited including laceration of the left thumb and left wrist injury in 1985.  The examiner noted that the appellant was seen on several occasions for each injury and that in neither case was the concern of carpal tunnel syndrome raised nor was it indicated that there were symptoms suggestive of the disorder.  A physical examination was performed.  Following examination, it was found that the Veteran had symptoms in the right arm consistent with carpal tunnel syndrome in that he had intermittent numbness and tingling in the right hand.  It was reported that the Veteran had more widespread numbness in the left arm that radiated into the neck and back that was more consistent with a cervical etiology but that EMG studies were positive for mild carpal tunnel syndrome in the left arm.  The examiner opined that carpal tunnel syndrome did not begin while the Veteran was in service.  It was concluded that injury to the left wrist in service was transient from which the appellant recovered, and that he also sustained a laceration to the left hand with some distal numbness.  The examiner stated that in neither case was the diagnosis of carpal tunnel syndrome raised, nor were the circumstances consistent with the development of carpal tunnel.  It was added that "In other works, it was an acute and limited injury.  The carpal tunnel syndrome symptoms appear to have developed later.  By the medical records in Albuquerque, it would appear the left arm symptoms came first and then the right arm symptoms.  In other words, with respect to the records which I reviewed, there was not an indication of ongoing symptoms dating back to military service." 

The question of whether carpal tunnel syndrome was addressed on VA examination in February 2009.  The examiner reviewed the claims folder and pertinent clinical history was provided.  Following physical examination, the examiner stated that from a clinical perspective, there was a 70 percent plus incidence of idiopathic carpal tunnel syndrome in the general population usually related to nonspecific cumulative thickening of the flexor tenosynovium within the carpal tunnel that produced local nerve ischemia causing numbness, tingling and pain.  It was found that in the Veteran's case, in the absence of an identifiable systemic disorder or trauma residual, he appeared to be in the idiopathic category with respect to carpal tunnel syndrome.  

In a supplemental VA compensation report dated in March 2009, the same VA examiner stated that after detailed review of the Veteran's claims file and with full respect for the information provided by the Veteran, "this examiner is unable to state within a reasonable degree of medial certainty that it is at least as likely as not that the Veteran's current disability of the left arm is related to any injury, disease or manifestation in service."  Pertinent clinical history during and after service was recited.  It was noted in the body of this report that the Veteran's job as an equipment operator since 1994 required some manual labor and frequent operation of vehicle controls but that there was no clear evidence that his work activities were a factor in the development of left carpal tunnel syndrome.  The examiner reiterated the findings stated previously that in the absence of an identifiable systemic disorder or trauma residual, the Veteran appeared to be in the idiopathic category with respect to the development of carpal tunnel syndrome.

Legal Analysis

The Veteran currently carries a diagnosis of left carpal tunnel syndrome that he attributes to service.  He maintains that this was the result of left wrist/hand injury during active duty. 

Service treatment records do indeed document that the appellant was treated for left thumb laceration in 1985 that had some neurologic component including sensory loss.  He also received medical attention for left wrist injury diagnosed as left wrist sprain after playing baseball.  The evidence reflects he received follow-up for each injury on subsequent occasions but there is no record of any continuing residuals.  On examination in 1993 at discharge from active duty, he denied neuritis and the upper extremities and neurologic status were evaluated as normal.  In view of such, the Board finds that the evidence is not consistent with a finding that left thumb and wrist injuries resulted in a chronic disorder. 

Moreover, VA outpatient clinical records dating from 1996 do not reflect evidence of a disability diagnosed as left carpal tunnel syndrome until April 2000.  It was noted at that time that the diagnosis of such followed a reported three to four month history of symptoms.  The onset of such was established as of December 1999.  The Board points out that this is more than six years after discharge from active duty.  Evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service may be considered as one factor against the claim. See Maxson v. Gober, 230 F.3d 110, 1333 (Fed. Cir. 2000).  This silence is also consistent with the normal findings at separation from service and VA outpatient notes prior to 2000.  We also note that the Veteran was competent to report his symptoms and when such symptoms started.  Additionally, there is no reliable post service evidence of any continuity of in-service left wrist and thumb symptomatology.  The Board thus finds that the denial of any pertinent defect at separation, the normal separation examination, his report of remote post service onset for treatment purposes, and the six-year lapse between service and the left carpal tunnel syndrome diagnosis compel a finding that the Veteran's claim of continuity of symptoms from service is not credible.

The Board also concludes that as to carpal tunnel syndrome, the presumption of service connection does not attach.  This is because no evidence has been received to show that an organic disease of the nervous system was manifested during active duty or within one year of service discharge.  There is no reliable evidence in the record to show other than that the disability was first clinically indicated more than a year after separation from active duty.  In this instance, the Board is not presented with mere silence.  Rather, the 1993 service discharge examination report disclosed that neurologic status was normal.  Furthermore, VA records dating from 1996 do not indicate that the appellant began to seek treatment for neurologic symptoms diagnosed as left carpal tunnel until 2000; the onset of which was determined to have been in December 1999, more than six years after service.  In view of such, the Board finds that service connection for left carpal tunnel syndrome is not warranted. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

As well, there is clearly negative medical evidence against the Veteran's claim.  Following review of the claims folder and physical examination in March 2004, the VA examiner considered the history of injuries in service and unequivocally opined that carpal tunnel syndrome did not begin while the Veteran was in service or was the result of injury therein.  The examiner provided cogent rationale for this conclusion including findings that the circumstances were not consistent with the development of carpal tunnel, the left wrist injury was transient and Veteran recovered from his injuries, and the fact that a diagnosis of carpal tunnel syndrome was not raised or given at that time.  The examiner reiterated that the Veteran's injuries in service were acute and limited, and stated that carpal tunnel syndrome symptoms appeared to have developed later.  It was also found that after review of the record, there was no indication of ongoing symptoms dating back to military service.  

The Board notes that a VA examiner in February 2009 initially stated that the Veteran appeared to be in the 70 percent of the population that developed idiopathic carpal tunnel syndrome without a clear history of injury.  However it is shown that he or she appears to have hedged in a supplementary report the following month by stating that it was unable to stated within a reasonable degree of medical certainty that the Veteran's left arm was at least as likely as not related to any injury, disease or manifestation in service.  This places the opinion within the realm of speculation.

In Jones v. Shinseki, 23 Vet.App. 82, the Court of Appeals for Veterans Claims (Court) held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Id at 390.  Here, although language in the opinion suggesting speculation was provided, the examiner did in fact reiterate the previous position that the Veteran appeared to be within the more than 70 percent of the general population that developed idiopathic carpal tunnel syndrome without an identifiable systemic disorder or trauma residual.  As such, the Board finds that the 2009 VA examiner's report is essentially in accord with Jones, and there is no reluctance in relying on the opinion provided.  Moreover, the examiner's opinion clearly comports with the VA examiner's conclusions in 2004 who thoroughly reviewed the record, and presented detailed rationale and analysis in finding that left carpal tunnel syndrome developed independently of and subsequent to service.  Such observations and findings clearly support post service onset of left carpal tunnel syndrome. 

It is well established that a layperson is competent to report what he experiences such comes through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  However, competence and credibility are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, the Board observes that in 2000, the Veteran reported no more than a three to four month history of left wrist symptoms leading to the diagnosis of carpal tunnel syndrome.  At that time, the onset of such was clearly found to be December 1999.  Such evidence clearly contradicts the Veteran's more recent statements of symptoms deriving from and continuing after service.  In addition, his recent statements are inconsistent with the normal neurologic findings at separation and his denial of neuritis at that time.  There no showing or history of right wrist or hand injury during active duty.  There is no reliable post service evidence that any left wrist and thumb injuries in service are implicated in the development of left carpal tunnel syndrome in 1999 or that it is otherwise related to service.  Rather, the more probative evidence establishes a more remote post service onset.  Here, the Board is presented with conflicting statements by the appellant.  We find his report for treatment purposes to be far more probative as to onset since one would be expecting to re receive appropriate medical care.  Therefore, to the extent that he reports or infers that he was told that he had carpal tunnel syndrome during service, such statement is competent. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)..  However, as indicated above, the appellant is an unreliable historian.

In this matter, the Board attaches greater probative weight to the clinical findings of the skilled clinical professionals and less to the Veteran's remote statement of in-service onset and continuity. See Cartright v. Derwinski, 2 Vet.App. 24, 25. (1991) than a (interest in the outcome of a proceeding may affect credibility).  The more probative evidence establishes that left carpal tunnel syndrome developed years after active duty and is unrelated to service.  The Board would also point out none of the assessments of the post service medical professionals have proposed that the disorder is related to the Veteran's duties or injuries during service or to any other incident of active duty.  The appellant has not presented any evidence in support of his assertions except for his lay statements that are not deemed to be probative.  As such, the Veteran's self-assessment in this matter is not probative or credible. 

In summary, the Board concludes that there is no reliable and probative evidence showing that left carpal tunnel syndrome is related to service or to any event therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Earlier Effective Dates

As an initial matter, the Board notes that the appellant's claims for earlier effective dates are not prohibited "freestanding claims."  The Court of Appeals for Veterans Claims (Court) has held that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. See Rudd v. Nicholson, 20 Vet.App. 296.  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  In this case, however, no prior final decisions have been made with regard to the awards of service connection for hearing loss disability and tinnitus.  Accordingly, these matters are properly before the Board.

Law and Regulations

38 U.S.C.A. Section 5110(a) governs the assignment of an effective date for an award of benefits.  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  The effective date of an award of disability compensation to a Veteran shall be the day fowllowing the date of discharge or release if application therefor is received withon one year from such date of discharge or release 38 U.S.C.A. § 5110 (b)(1) ) (West 2002 & Supp. 2011).  

The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service. See 38 C.F.R. § 3.400; Flash v. Brown, 8 Vet.App. 332, 340 ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen."); Bonhomme v. Nicholson. 21 Vet.App. 40 (2007).

Applicable regulations provide that a claim may be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2011).  A claim, whether "formal" or "informal," must be in writing in order to be considered a claim or application for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a) (2011). 

2.  Effective date earlier than December 9, 2008 for service connection of left ear hearing loss and tinnitus.

Factual Background and Legal Analysis

The appellant argues that service connection for left ear hearing loss and tinnitus should be granted from an earlier date.  However, unless the application for such was received within one year from discharge of service, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received.  The Board reiterates that the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, unless an application is received within one year from discharge or release from service. 38 U.S.C.A. § 5110 (a)(b)(1) (West 2002).  

In this case, the appellant separated from service in August 1993.  In an application received in September 1993, he attached his service treatment records and generally requested service connection for any disability of note but did not specify any disorder.  Review of the service clinical data revealed right ear hearing loss disability by VA standards for which service connection was granted by rating action dated in June 1994, effective from the date of separation from service on August 27, 1993.  There can be no earlier effective date of service connection for the right ear.  Left ear hearing was shown to be within normal limits by VA standards throughout active duty, to include on service discharge examination in June 1993. See 38 C.F.R. § 3.385.

The Veteran underwent VA audiology consultation for hearing impairment in September 2000.  It was reported that a hearing evaluation showed normal hearing bilaterally except at the 4000-Hertz frequency in the right ear where there was moderate hearing loss and slight left ear hearing deficit.  It was opined that this loss appeared to be of cochlear origin and consistent with long-term military, occupational and recreational noise exposure.  It was also noted that possible contributors to tinnitus were discussed as well as the importance of hearing protection during noise-related activities.  The assessment was right ear hearing loss.  

The Veteran was afforded a VA audiogram in February 2002 where it was found that he had hearing within normal limits in the left ear.  

A claim for service connection of left ear hearing loss disability and tinnitus was received on December 9, 2008 with the submission of the representative's correspondence.  The Veteran was afforded a VA audiology evaluation in January 2010 where it was noted that hearing loss by VA standards was shown in the left ear. See 38 C.F.R. § 3.385.  Service connection for left ear hearing loss and tinnitus was granted by a September 2010 RO rating decision, effective from the date of receipt of the claim on December 9, 2008.

The evidence does not demonstrate that the Veteran filed a formal claim, an informal claim, or indicated an intent to file a claim for left ear hearing loss and tinnitus prior to December 9, 2008.  Although symptoms of tinnitus were referenced as early as September 2000, no formal or informal claim or evidence of intent to file a claim was demonstrated prior to December 9, 2008.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek entitlement to service connection for a condition. See Brannon v. West, 12 Vet.App. 32. (1998).  Additionally, in the absence of evidence of hearing loss disability by VA standards over the years, there could be no valid claim in this regard. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

38 U.S.C.A. dictates that the effective date "shall not be earlier than the date of receipt of application." See 38 U.S.C.A. § 5110 (a) (West 2002).  Therefore, the correct effective date of the grant of service connection for left ear hearing loss and tinnitus is December 9, 2008.

In light of the foregoing, the Board finds that the appellant has been awarded the earliest effective date for left ear hearing loss and tinnitus provided by law.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than December 9, 2008 for service connection of left ear hearing loss disability and tinnitus must be denied. See 38 U.S.C.A. § 5110(a) (West 2002).  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


Increased Ratings

Law and Regulations - Increased Rating - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet.App. at 126; see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011). 


3.  Higher ratings for right knee disability, including chondromalacia patella.

Law and Regulations - Knee disability

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5260.  (2011).

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation is warranted.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011)

The appellant's right knee chondromalacia patella with degenerative joint disease is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 which provides that prosthetic replacement of the knee joint warrants a 30 percent minimum rating.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For one year following implantation of the prosthesis, a 100 percent rating is assigned. Id. 

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. 4.71a, §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2011). 

Factual Background

During service, in June 1988, the Veteran sought outpatient treatment after three to five months of pain and occasional popping in his right knee. In February 1989, he reported a two-month history of right knee pain.  He received treatment in August 1991 for a right knee injury after playing football. 

Post service, VA outpatient treatment notes dating from December 1996 reflect the Veteran's complaint of aching in both knees.  On VA examination in March 2000, he reported occasional pain in his right knee without locking or falling.  X-rays revealed an old lateral vertical patellar fracture.  The examiner's impression was old fracture of the right patella.  The Veteran's right knee was evaluated in April 2000 with findings that included no effusion or joint line tenderness.  There was tenderness over the superior lateral part of the knee.  The ligament examination was normal.  A diagnosis of bipartite patella was provided.  It was opined that the right knee finding was a congenital abnormality and not an old fracture.  In September 2000, the Veteran complained of stiffness in both knees.  

Service connection for right knee right knee chondromalacia patella due to an undiagnosed illness was granted by rating action dated in April 2001.  A zero percent disability rating was established from March 29, 2001 under 38 C.F.R. § 4.71a, Diagnostic Code 5014 for osteomalacia.

In September 2001, the Veteran complained of chronic right knee pain.  Outpatient treatment notes from November 2001 reflect complaints of tenderness and chronic right knee pain.  On VA examination in February 2002, the Veteran reported daily aching pain in both knees, but stated that this was not continuous throughout each day.  He indicated that the right knee was more symptomatic than the left with morning stiffness, and that he did not have any buckling but that the knees occasionally locked.  Examination disclosed right knee range of motion from 0-140 degrees.  There was mild crepitus with passive flexion and extension.  

A VA outpatient treatment note dated July 15, 2002 reveals complaints of pain all the time, occasional buckling, and recurrent swelling.  The appellant related that stair climbing was difficult and that he had to descend stairs sideways.  It was noted that although chronic pain was present, he reported satisfaction with his current regimen of pain control, including analgesia, management of side effects, and level of functioning, etc.  On examination of the right knee, there was positive patellofemoral tenderness and deformity of the patella.  No effusion was noted.  Range of motion was from 0-90 degrees with pain after 90 degrees.  An assessment of degenerative joint disease, status post old patella fracture, was rendered.  In September 2002, the Veteran related that right knee pain was increasing and interfered with his work.  Range of motion of the right knee was from 0-120 degrees.  There were mechanical symptoms and positive swelling with trace effusion and tenderness of the medial joint line.  Magnetic Resonance Imaging (MRI) of the right knee was interpreted as showing patella findings consistent with an old fracture and evidence of possible tear of the medial meniscus. 

The zero percent evaluation for right knee disability was increased to 10 percent by rating decision in October 2002, effective from May 20, 2002, under 38 C.F.R. § 4.71a, Diagnostic Codes 5014-5260.

In October 2003, the Veteran underwent right knee arthroscopic surgery that disclosed a tear of the medial meniscus and osteochrondral lesions of the medial femoral condyle, patella, and trochlea.  In November 2003, a VA physician recommended that the Veteran avoid prolonged standing or walking through the end of that month.  In December 2003, a VA physician advised the Veteran to switch to more sedentary work because of the right knee condition. 

During a March 2004 hearing, the Veteran testified that right knee surgery in October 2003 had kept him from working almost through the end of January 2004.  He stated that he currently had a limp and wore a brace.

VA outpatient treatment notes from April 2004 reflect that the Veteran wore a brace on his right knee and had moderate pain with activity.  On VA examination in September 2004, he reported that since right knee surgery, he had continued to have daily pain and episodes of the buckling or giving out.  He related that he wore a brace on the knee and could not bend, lift or carry things because of right knee symptoms.  The Veteran reported some fatigability, weakness, and incoordination in the knee.  Physical examination disclosed a lack of 1-2 degrees of full extension.  Flexion was 135 degrees.  Right knee tenderness was elicited and there was increased pain with resisted motion and mild incoordination without signs of gross weakness.  There was tenderness of the medial tri space and on retropatellar percussion.  It was reported that there was no instability.  Following examination, a pertinent impression was rendered of right knee degenerative arthritis with a five-degree loss of range of motion in the flexion extension plane.

A private physical therapy noted dated in May 2005 reflects ongoing right knee symptoms with plans for right knee replacement surgery in January 2006.  The Veteran related that the knee was really bothering him and that he had difficulty climbing stairs and engaging in work activities because of right knee symptoms.  Visible and palpable right knee swelling was observed in the suprapatellar and medial and lateral patella areas.  Right knee range of motion was 6-108 degrees.  

VA outpatient clinic notes dated in January 2006 reflect that the Veteran underwent right knee unicompartmental knee arthropathy.  Clinical history was reported to the effect that right knee pain had been unresponsive to non-operative management, and that on preoperative imaging, he was observed to have isolated medial compartment degenerative joint disease.  

Following a period of convalescence, a December 2006 rating decision awarded a 30 percent evaluation for right knee chondromalacia with limitation of flexion, effective from March 1, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A separate 10 percent rating was established for right knee chondromalacia patella with limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261 from September 7, 2004 to January 3, 2006.

VA outpatient clinical records dated between 4-5/2007 indicate that the Veteran returned to work but complained of right knee looseness, popping, and buckling.  He reported that chronic pain was still present but expressed satisfaction with his current pain control regimen.  He stated that he had some immediate relief following surgery but had had pain since returning to work in asphalt/heavy construction.  Pain was depicted as 8/10 on a ten scale.  It was noted that there had been no recent giving way or swelling.  

Additional surgical intervention was offered in the form of revision of unicompartmental knee arthropathy versus total knee arthroplasty.  It was explained to him that if the component was loose, it was unlikely to get better and might become worse and more difficult to revise.  The Veteran indicated that he understood and wanted to consider and come back in six months.  In October 2007, it was recorded that he continued to have right knee pain.  He stated that he was able to get through a day at work but had pain and knee swelling at the end of the day.  He used a brace every day but reported no giving way.  Bone scan was suggestive of loosening of the tibial component 

In April 2008, the Veteran complained of progressively worsening knee pain with activities.  He described occasional popping and a sense of instability and incomplete relief with medication.  On examination, gait was antalgic on the right.  There was no swelling or effusion.  He had a well-healed incision scar.  There was tenderness over the patella, crepitus with patellofemoral motion, and a positive inhibition and grind test.  X-rays were interpreted as showing tibial and femoral components appearing to be in place.  The examiner stated that he or she could not be definite about loosening of the tibial component as suggested in bone scan, and that the bipartite patella showed increasing degenerative joint disease and a decrease in patellofemoral interval.  The VA physician related that given the findings, the choices were to revise the knee to a total knee arthroplasty.  The Veteran was told that he had to change his job to a more sedentary one as the current type would subject any arthroplasty to a greater risk of component loosening and failure.  

The Veteran presented testimony on personal hearing in July 2008 to the effect that his knee hurt constantly and that he continued to wear a knee brace to prevent buckling,  He related that he continued to work heavy equipment laying asphalt, but because of constant pain, took Vicodin, Ibuprofen and Tramadol to quell the pain.  He testified that he had loss of right knee function, that the disorder had limited his activities and that the disability had put a big damper on his lifestyle. 

A private clinical record dated in February 2009 from Valley-Wide Health Systems, Inc., noted that the Veteran reported to physical therapy with complaints of decreased ability to perform work and recreation-related functions secondary reduced right knee range of motion from knee arthroplasty on February 17, 2009.  It was reported that active right knee range of motion was from 0-72 degrees, and that passive range of motion was from zero to 93 degrees.  It was noted that there was instability with significant shift of the tibial femoral joint with varus stress.  An antalgic gait was observed.  It was reported that the Veteran was unable to perform functional activities including lifting objects from the floor, twisting, kneeling and standing for long periods of time.  The clinician related that the Veteran was unable to perform work-related tasks at his previous level secondary to physical limitations.

The Veteran was afforded a VA examination in February 2009.  It was noted that following right knee surgery in 2006, he had had transient improvement, but that the condition had worsened.  It was reported that he presented on the current occasion after having undergone right knee total joint prosthetic replacement arthroscopy.  The appellant complained of severe pain, and marked swelling and stiffness in the right knee.  

History was rendered to the effect that the Veteran continued to work as an equipment operator for the City but that his surgeons had advised him that he could no longer work in this capacity because of the right knee.  The appellant related that over the past year, he estimated that he had lost 15 days of work due to the right knee with difficulty getting in and out equipment and performing manual tasks, including lifting that aggravated knee pain with use.  

The examiner noted that since the total knee joint replacement arthroplasty 10 days before, the appellant had been using bilateral crutches at all times for ambulation.  He did not place significant weight on the right leg when he walked, bore weight on the left leg and slid with the right leg.  The Veteran indicated that he did not experience any popping or sensation that the knee joint was out of position.  He was not using any type of brace for the right knee, but did use a full-length Jobst stockingnette.

On physical examination, it was reported that the Veteran presented "quite dramatically" with marked difficulty arising from a chair using bilateral crutches to hoist himself, then painfully trying to move to the examining room.  He stepped extremely slowly on the left foot, keeping his right foot stiff and sliding the right leg forward.  The appellant was observed to be in acute distress and in marked pain.  Any movement of the right lower extremity was painful.  It was reported that he appeared to be overwhelmed by the pain in his right leg, and the entire examination was limited due to the severity of the right knee condition.  

On physical examination, there was marked circumferential diffuse swelling of the entire knee and lower extremity with swelling extending to the upper thigh.  A fresh surgical excision wound extended over the anterior knee measuring 24 X 0.5 centimeters.  The surgical staples were in situ with marked reactivity around the staples.  There was definite increased skin warmth to palpation of the knee joint and erythema confined to incision and staples.  There was no generalized erythema.  The entire knee joint was very painful to direct palpation and passive range of motion was attempted.  Right knee joint circumference was 42 centimeters and the left was 35 centimeters.  The Veteran lacked -40 extension and flexion was 80 degrees with marked pain.  He was advised to cease effort due to pain.  No sensory deficits were detected in the lower leg to sharp/dull stimuli.  Right knee repetitive exertional testing was deferred due to marked pain and early postoperative status.  Following examination, a diagnosis of status post total right knee joint prosthetic replacement arthroplasty, convalescing, was rendered.  

The Veteran underwent manipulation under anesthesia of the right knee for right total knee with arthrofibrosis in April 2009.

In an undated statement, the Veteran's father wrote that he had not been getting better after surgery on the right knee, and that he had been laid off after right knee operation in February 2009 because he could not do the work he was supposed to do.  The appellant's mother wrote that there were some mornings that the knee was very swollen and he was observed to be in pain as he limped around the house.  She related that he could not do anything physical and had trouble with stairs.  It was reported that knee pressure was overwhelming.

VA outpatient records dated in 2009 reflect that the Veteran received continuing follow-up for the right knee.  In September 2009, it was observed that his gait was almost normal with a hint of antalgia.  Line alignment was normal.  There was no swelling or effusion.  Range of motion was from 0-100 degrees and was smooth and painless.  There was mild clicking that was due to metal and plastic components of the total knee arthroplasty.  There was no localized tenderness.  Muscle power was reported to be in the good range.  In January 2010, it was indicated that he initially had poor gains but had progressed per his report.  It was reported that he had sought a second opinion and believed that surgical release with poly replacement was his only current option for pain relief.  It was reported that he had been laid off from his job as a heavy equipment operator because of medical limitations.  On physical examination, the appellant was observed to have a slow antalgic gait.  Limb alignment was normal.  He had mild effusion.  Muscle bulk had improved.  Range of motion was from 0-90 with pain at extreme flexion.  Mild clicking and mild tenderness to pressure were noted.  An assessment of status post total right knee arthroplasty with continued pain and limited motion was provided. 

The appellant was afforded a VA compensation examination in January 2010.  Pertinent history was recited.  It was noted that he had right knee pain, stiffness and instability with popping sounds.  He related that daily activities were hampered.  The Veteran said that he had been on a long list of medications that included Oxycontin, morphine, Dilaudid, and Vicodin for about five months but that since finishing physical therapy, he had stopped taking all of the narcotics and took Ibuprofen as needed.  He reported using a cane for the right knee and was observed on that occasions using a single-crutch with his left arm.

The Veteran stated that his daily activities were not impaired otherwise.  He said that climbing stairs was somewhat uncomfortable and that because of his back, lifting was limited to 20 pounds.  Gait was not normal due to antalgia referable to the right knee.  He wore a Neoprene sleeve on the right knee.  The appellant admitted to no flare-ups of right knee pain.  He said that he did not run, and tried to minimize stair climbing due to instability in the knee.

On physical examination, there was a 17-millimeter, curvilinear, anteromedial scar that was well healed and numb but nontender.  There was no obvious keloid formation and no ulceration or significant adherence to the underlying subcutaneous tissue.  The scar was slightly darker than the Veteran's skin color and there was no erythema, hyperemia, ecchymosis or swelling.  Right knee range of motion was from 5-85 degrees.  It was slightly unstable to varus and valgus stress and had a palpable and audible click.  The Lachman maneuver was negative.  During reflex testing, it was reported that the Veteran jumped and emitted a perceivable grunt upon palpation of the knee to localize the patella tendon for the maneuver.  The examiner opined that apparent subjective pain was "way out of proportion" to the objective findings, particularly over an incision that was supposedly numb.  Quadriceps measurements were equal.  The Lachman and McMurray tests were negative.  The examiner palpated a deep nonabsorable suture anterolaterally that the Veteran thought was the tip of a screw placed there because of a fracture.  

An X-ray of the right knee was interpreted as showing a total cemented knee prosthesis in appropriate alignment.  There were no signs of loosening or periprosthetic fracture.  The patella was in anatomic alignment.  There was no joint effusion or soft tissue masses.  Following right knee examination, an impression was rendered of right knee osteoarthritis with total knee replacement and right knee limitation of motion.  It was added that there was no incoordination and fatigability, and that no additional degree of limitation of motion could be assigned.  The examiner determined that "I believe there would be minimal additional limits on functional impairment on repeated use that occurs twice a week."  It was noted that the appellant wore a Neoprene sleeve for forced instability in the right knee.  

A VA outpatient clinic note dated in February 2010 indicated that the Veteran was status post surgery and intensive physical therapy.  It was reported that he had regained 90 to 100 degrees of passive motion but still had persistent complaints of pain over the antero-medial aspect of the knee.  He reported associated subjective weakness and instability related to full weightbearing.  It was reported that he relied on a forearm bearing crutch for ambulation and currently took no analgesics although he had been on opioids in the past.  He used a hinged brace that helped with subjective instability.  The right knee medial parapatellar scar was well healed with no evidence of induration, redness or warmth.  No effusion was noted.  Passive/active range of motion was from zero/5 to 90/80 degrees with difficulty.  There was visible and palpably decreased muscle mass in the quadriceps/hamstrings and calf.  There was laxity to valgus stress medially.  The assessment was complicated right knee history - currently with significant muscular atrophy and weakness due to prolonged diminished right lower extremity function.  It was noted that weakness was likely related to subjective instability and difficulty with gait and weight bearing, and that pain was likely related to scarring.  In April 2010 he complained of right knee pain and stated that he still did not have full range of motion.  The examiner noted that a PET scan and X-rays of the right knee showed that it was "Ok" and that healing was apparent.  

The Veteran underwent a VA examination of the right knee in July 2011.  It was noted that there had been no hospitalization or surgery since the last compensation examination.  The appellant related that he had daily knee pain of severe intensity associated with swelling, instability and crepitus.  He stated that chronic knee pain had increased significantly since the last examination.  Current therapy included two or three daily Oxycodone tablets with some benefit, as well as a TENS unit two or three times a week.  It was noted that he had three different knee braces, and used a cane on the left upper extremity for walking support.  

On examination, the appellant was observed to walk with an antalgic gait using a cane on the left arm for support.  He was wearing a soft right knee brace.  He did not appear to be in pain.  Muscle strength was 5/5 in all muscle groups and deep tendon reflexes were 2+, symmetrical and felt to be normal.  There was tenderness over the right knee medially.  The joint was warm to palpation and moderate edema was noted.  There was evidence of medial and lateral instability on displacement of the tibia with audible associated crepitus.  Range of motion was from 0-75 degrees.  On repetitive testing, it was determined that extension was 35 degrees with pain throughout active extension, and pain from 45-75 degrees flexion.  The examiner stated that other than that cited, there was no change in active or passive range of motion during repeat testing against resistance, and no additional losses of range of motion for the right knee due to painful motion, weakness, impaired endurance, incoordination, instability , or acute flare-ups of pain.  

The right knee X-ray from January 2010 was reviewed.  Following examination, a diagnosis was rendered of right knee degenerative joint disease and chondromalacia, status post multiple surgeries including total knee arthroplasty with associated chronic pain syndrome.  The examiner that the Veteran that the Veteran was incapable of any gainful employment secondary to the chronic right knee disorder.

The 30 percent rating for right knee disability, status post arthroplasty, including chondromalacia patella and degenerative joint disease, was increased to 60 percent by rating decision in April 2012, effective from April 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Legal Analysis

Evaluation in excess of zero percent for right knee disability, including chondromalacia patella prior to May 20, 2002.

The evidence reflects that as of the date of service connection on March 29, 2001, right knee chondromalacia patella was manifested by complaints of pain and stiffness.  Tenderness and crepitus were elicited on clinical examination.  In view of such, the Board finds that such symptoms are emblematic of right articular and periarticular pathology.  Painful, unstable or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2011).  The presence of periarticular pathology comports with Diagnostic Code 5010 that provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion.  As such, the Board resolves the benefit of the doubt in favor of the appellant by finding that a 10 percent disability rating is warranted from the date of service connection on March 29, 2001. 

In order to warrant a 20 percent disability evaluation from March 29, 2001, the service-connected right knee disorder had to approximate the functional equivalent of limitation of flexion to 30 degrees due to any factor. DeLuca v. Brown, 8 Vet.App. 202 (1995), 38 C.F.R. § 4.7.  Here, the Board points out that on VA examination in February 2002, the appellant has functional flexion from to 140 degrees.  When he sought treatment some months later on July 15, 2002, flexion was reported to be 90 degrees with pain after 90 degrees.  Range of motion was shown to be zero to 120 degrees in September 2002.  There was no lay or medical evidence that flexion of the knee was functionally limited to less than 60 degrees, or that range of motion was additionally limited following repetitive use.  The most probative evidence establishes that the Veteran had substantially more flexion that than required for the 20 percent disability evaluation.  Therefore, an evaluation in excess of 10 percent is not warranted based on limitation of flexion from March 29, 2001.  

VA General Counsel Precedent Opinion, VAOPGCPREC 09-04 (September 17, 2004) holds that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  Under 38 C.F.R. § 4.7a, Diagnostic Code 5261, when extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  In the instant case, the evidence reflects that when examined by VA in September 2004, the Veteran lacked some degrees of extension.  Extension of the right knee was limited to six degrees less than full in January 2006.  The RO appropriately assigned a separate 10 percent rating for the right knee between September 7, 2004 and January 3, 2006 on the basis of less than full extension.  However, neither the lay nor the clinical evidence reflects that extension of the right knee was functionally limited to less than 30 degrees of more such that a 20 percent disability rating was warranted from March 29, 2001.  

Instability

VA General Counsel has issued two opinions pertinent to claims of entitlement to higher evaluations for knee disabilities which hold that limitation of motion and instability of the knee may be evaluated separately under separate Diagnostic Codes provided additional disability is shown. See VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  

The Board observes that in April 2004, the Veteran complained of episodes of right knee bucking and giving way for which he wore a knee brace.  However, on physical examination at that time, it was found that there was no instability.  Although it was noted that he wore a knee brace, no clinical finding of instability was noted.  The Board points out that the prescription for a knee brace does not by itself denote knee instability.  Rather this must be considered in the context of the evidence as a whole that shows no instability.  Under the circumstances, Diagnostic Code 5257 is unavailing of a separate rating for the right knee based on a finding of instability from March 29, 2001.  The Board finds the objective evidence to be more probative and credible than the Veteran's lay statements for that time period.

In additionally assessing the level of severity of the service-connected right knee disability from March 29, 2001, the Board has considered functional impairment due to pain, weakness, fatigability, and incoordination. See DeLuca v. Brown, 8 Vet.App. 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  The Board finds in this case, that VA outpatient clinic notes on July 15, 2002 reveal complaints of constant pain, occasional buckling, recurrent swelling, and difficulty climbing stairs with findings of positive patellofemoral tenderness and deformity of the patella.  Range of motion was reduced to from 0-90 degrees with pain after 90 degrees.  Arthritis of the knee was noted.  In September 2002, the Veteran reported that right knee pain was increasing and interfered with his work.  MRI at that time disclosed a possible tear of the medial meniscus.  The appellant subsequently underwent  right knee arthroscopic surgery in October 2003 that disclosed a tear of the medial meniscus and osteochrondral lesions of the medial femoral condyle, patella, and trochlea.  His VA treating physician advised him to switch to more sedentary work because of the right knee condition.  Thereafter, the Veteran reported that he developed a limp and reported fatigability, weakness, and incoordination in the right knee.  He had difficulty climbing stairs and performing work duties, had right knee swelling and limitation of extension leading to subsequent surgery in January 2006.  The Board determines that such findings as delineated previously are consistent with credible lay and clinical evidence of complaints or findings suggestive of incoordination, weakness, fatigability and lack of endurance.  The more probative evidence establishes that although the Veteran was still able to work, he became unable to functional in his regular job duties due to increased symptoms and activity limitations prior to the need for additional surgery.  Under the circumstances, the Board finds that from July 15, 2002, the right knee exhibited functional impairment beyond that contemplated by the 10 percent disability evaluation for which a 20 percent disability evaluation may be awarded. See 38 C.F.R. § 4.40, 4.45, 4.59 (2011).  The Board also finds that the 20 percent rating would be consistent with 38 C.F.R. § 4.71a, Diagnostic Code 5258 by analogy that provides for a 20 percent rating for semilunar, dislocated cartilage with frequent episodes of 'locking', pain and effusion into the joint. Id.  We note that the Veteran is not entitled to ratings under both Diagnostic Code 5260 and Diagnostic code 5258 for the knee. See generally VAPOPGCPREC 9-98.  To this end, it is found that his disability picture is more accurately reflected under Diagnostic Code 5258 and that a rating of 20 percent disabling is warranted under Diagnostic Code 5258.  Since this results in a higher evaluation, he is not prejudiced thereby. See Bernard v. Brown, 4 Vet.App. 384 (1993).  Accordingly, a 20 percent rating by analogy for right knee dislocated semi lunar cartilage under Diagnostic Code 5258 is granted. 

The Board has also considered whether a higher disability evaluation may be awarded under any other potentially appropriate diagnostic codes pertaining to the knee.  However, the evidence demonstrates no ankylosis, or malunion or nonunion of the tibia and fibula from March 29, 2001. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262 (2011).  Therefore, a higher evaluation under those Diagnostic Codes is not warranted.

Evaluation in excess of 30 percent for chondromalacia with limitation of flexion from March 1, 2007 to March 31, 2010.

The Veteran underwent right knee unicompartmental knee arthroplasty in January 2006.  A 100 percent evaluation was assigned for one year following implantation of the prosthesis after the initial grant of one month.  A 30 percent disability evaluation was established effective from March 1, 2007 under 38 C.F.R. § 4.71a, Diagnostic Codes 5055-5261.

Review of VA outpatient clinical records reflects that following surgery in January 2006, the Veteran returned to return to work but reported experiencing right knee looseness, popping and buckling.  Although initially reporting some relief, it is noted that pain continued with knee swelling at the end of the day.  Additional surgical intervention was recommended and a bone scan in October 2007 was suggestive of loosening of the tibial component.  

The appellant complained of progressively worsening knee pain in April 2008 and a sense of instability.  He underwent additional knee surgery in February 2009.  A private physical therapy report dated in February 2009 stated that he was unable to perform work-related tasks at his previous level of performance due to physical limitations.  On VA examination in February 2009, the appellant complained of severe pain, marked swelling and stiffness.  He lacked -40 degrees extension and could flex the right knee 40-80 degrees with marked pain.  However, this examination was conducted within 10 days of surgery while he was still in a healing phase.  It was noted at that time that his surgeons had advised him that he could no longer work in heavy equipment because of the right knee.  The Veteran's parents attested to chronic pain and swelling of the right knee, physical limitations and his having to be laid off after surgery in February 2009.  

However, subsequent VA clinical records indicate that there were signs of right knee improvement.  Although, the Veteran continued to complain of pain, his gait was observed to almost normal in September 2009 with only a hint of antalgia.  He had normal knee line alignment without swelling, effusion or tenderness.  It was reported that range of motion was from 0-100 degrees and was smooth and painless.  Muscle power was reported to be in the good range.  A January 2010 report indicated that although he initially had poor gains, his condition had progressed according to his own report.  When examined for VA compensation purposes in January 2010, the appellant indicated that he had right knee pain, stiffness and instability with popping, but indicated that he had no flare-ups of right knee pain.  He said that he could not run or climb stairs well but stated that his daily activities were not impaired otherwise.  He related that he had stopped all his narcotics.  

The Veteran had range of motion from 5-85 degrees and the right knee was reported to be slightly unstable.  However, there was no sign of loosening on X-ray.  There was no joint effusion or soft tissue masses.  The examiner determined that that was no incoordination, fatigability, no additional degree of limitation of motion and only minimal additional limits on functional impairment occurring twice a week.  When seen on follow-up in February 2010, it was reported that he had regained 90-100 degrees of passive motion and had significant muscle atrophy and weakness due to prolonged diminished right lower extremity function, along with subjective instability and difficulty with gait and weight bearing.  However when seen in April 2010, X-ray and PET scan showed that healing was apparent.  

The appellant and his affiants are competent to report symptoms of pain, weakness and increased functional loss of the right knee.  The Board concedes that all of these appear to be have been present from March 1, 2007.  However, upon consideration of the evidence, the Board finds that no more than a 30 percent disability evaluation is warranted for that period.  The Board acknowledges that the appellant's complaints of pain and functional loss are competent and credible.  However, the evidence reflects that except for periods of surgery and recuperation, the appellant continued to work, although it was clearly suggested that he transfer to a less strenuous position.  Notably, following surgery in February 2009, there was significant right knee improvement to the extent that he had stopped taking all narcotics.  Pain was not characterized as severe.  In February 2010, he reported that he had stopped taking analgesics for pain.  Although right knee motion was shown to have declined over the course of the period from 0-100 degrees to 5-85 degrees by February 2010, the Veteran appears to have retained functionality of the right knee as evidenced by statement that his daily activities were not otherwise impaired.  

Accordingly, the Board concludes that from March 1, 2007, the evidence of record does not more closely approximate the criteria for a 60 percent rating under Diagnostic Code 5055 based on chronic residuals of severe painful motion or weakness in the affected extremity. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055.  The findings in February 2010 of subjective instability, pain and weakness due to prolonged diminished right lower extremity function are contemplated by the 30 percent disability rating under Diagnostic Code 5055.  

The Board has further considered a higher evaluation based on intermediate degrees of disability.  In this regard, under Diagnostic Code 5256, ankylosis provides for a ratings from 30-60 percent.  In this case, however, there is no evidence of ankylosis-favorable or unfavorable.  Therefore, a higher rating based on this criteria is not warranted. 

Limitation of extension is rated under Diagnostic Code 5261, which provides for ratings from 0-50 percent.  In this case, the Veteran was shown to lack no more than five degrees of extension following the temporary total evaluation for total right knee replacement surgery.  As such, he does not meet the criteria for more than a 10 percent rating, much less a rating greater than that currently assigned.  Therefore, a higher rating on this criteria is not warranted. 

Nonunion of the tibia and fibula, with loose motion, requiring a brace is rated under Diagnostic Code 5652 as 40 percent disabling.  Here, the evidence does not confirm that there is nonunion or malunion of the tibia and fibula.  Therefore, this diagnostic code is not for application. 

As an aside, the Board observes that although characterized as such by the RO, Diagnostic Code 5055 does not include rating by analogy to Diagnostic Code 5260 (limitation of flexion) as this would not afford a rating greater than the minimum rating provided under Diagnostic Code 5055 since 30 percent is the maximum schedular rating available under Diagnostic Code 5260 for limited flexion. Therefore, this provision provides no basis for an increased evaluation. 

On consideration of whether a separate disability rating is warranted based on instability or subluxation, Diagnostic Code 5257, the Board concludes that a separate evaluation is not warranted.  The Board concludes that Diagnostic Code 5055 mandates consideration of chronic residuals.  Although Diagnostic Code 5055 references Diagnostic Codes 5256, 5261, and 5262 by analogy, the Board is of the opinion that the referencing of such are examples rather than an all inclusive list.  Therefore, instability may be regarded as another residual of right knee replacement under Diagnostic Code 5055.  Accordingly, a rating by analogy to instability is not warranted. 

Evaluation in excess of 60 percent for right knee disability, status post right knee arthroplasty with chondromalacia patella and degenerative joint disease

The RO has assigned a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055 in recognition that the prosthetic replacement of the right knee joint results in chronic residuals consisting of severe painful motion or weakness in the affected extremity.  This is the maximum schedular rating that may be assigned for total knee replacement after the one year period following implantation of the prosthesis.  As indicated above, a 60 percent rating contemplates chronic residuals of severe painful motion and weakness of the  prosthetic right knee replacement.  The Board points out that no other diagnostic code pertaining to the knee offers more than a 60 percent rating.  Moreover, the award of a separate rating for any other knee disability in addition to a 60 percent evaluation for total knee arthroplasty would contravene the rule against pyramiding. See 38 C.F.R. 4.14 (2011). 

The Board points out pertinent to the current right knee evaluation is the "amputation rule" that provides in pertinent part that "[t]he combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed." 38 C.F.R. § 4.68 (2011).  Specific to the leg, amputation of a lower extremity at the middle or lower third of the thigh may be assigned a 60 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5162 (2011).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by a prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164 (2011). 

In the instant case, it is acknowledged that the Veteran has undergone multiple right knee surgeries with knee replacements and has residuals that include pain, swelling, limited range of motion, and instability.  However, he is not entitled to have separately rated residuals for the service-connected right knee disability in excess of 60 percent as this would violate the amputation rule.  In other words, even conceding that the Veteran has instability of the right knee and limitation of motion, he would still not be entitled to a higher rating as the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level were amputation to be performed.  Further, it is noted that the Veteran is already in receipt of the maximum possible rating for painful limitation of motion with weakness, and as such, further analysis under DeLuca would not be of benefit. See Johnston v. Brown, 10 Vet.App. 80 (1997); DeLuca v. Brown, 8 Vet, App. 202 (1995). 

Further, the tenets of Hart v. Mansfield, 21 Vet.App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999) have been applied as reflected by the awarding of staged ratings following demonstrable clinical evidence showing significant changes to support evaluations for higher evaluations for the right knee for specific time frames during the appeal period.  

Accordingly, evaluations in excess of those established for service-connected right knee disability, to include chondromalacia patella and degenerative joint disease, for each applicable period are denied to the extent indicated above.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

5.  Knee scar

Lastly, the Board has considered whether a separate rating based on scarring is warranted.  It is noted, that the appellant reports that the right knee scar is numb but not has indicated that there is any other impairment related thereto.  The Board has reviewed the record to ascertain whether a separate rating may be awarded on this basis. 

38 C.F.R. § 4.118, Diagnostic Code 7801 provides for a 10 percent rating for a deep scar (or one that causes limitation of motion) when it involves an area or areas exceeding 6 square inches(sq. in.) or 39 square centimeters (sq. cm.); a 20 percent disability rating is warranted for when it involves an area or areas exceeding 12 sq. in. (77 sq.cm.); a 30 percent disability rating is warranted when it involves an area or areas exceeding 72 sq. in. (465 sq.cm.); and a 40 percent rating is warranted when it involves an area or areas exceeding 144 sq. in. (929 sq. cm.). Id.  

38 C.F.R. § 4.118, Diagnostic Code 7802 provides for a 10 percent rating for a scar (not on the head, face, or neck) that is superficial and does not cause limitation of motion if the scar has an area of 144 sq. in. (929 sq. cm.) or greater.  Diagnostic Code 7803 provides a 10 percent rating for a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar).  Diagnostic Code 7804 provides a 10 percent rating a superficial scar (not associated with underlying soft tissue damage), that is painful on examination. Id.

In this case, there is no indication in the record that the appellant has scars that are tender or painful, deep or unstable, or 144 square inches or greater in area, or one that produces limitation of function.  The Board notes that in February, 2010, it was noted that that pain was likely related to scarring.  However, no such assessment appears elsewhere in the record, to include on subsequent VA examination in July 2011.  Scarring has been primarily described as well healed with evidence of inflammation.  In view of such, the Board finds that a separate rating based on scars is not warranted.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

Finally, the Board has also considered whether higher ratings for service-connected right knee disability and any associated residuals are warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that the ratings assigned are precisely that contemplated for these disabilities. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

4.  Higher rating for bilateral hearing loss disability.

Law and Regulations

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2011).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2011).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2011).

Factual Background and Legal Analysis

The Veteran was afforded a VA audiology examination in January 2010 that disclosed the following puretone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
15
65
LEFT

20
15
20
40

The average pure tone threshold loss was 28 decibels in the right ear and 24 decibels in the left ear.  Speech discrimination scores were 96 percent for the right ear and 94 percent for the left.  These clinical findings correlate to auditory acuity numeric designations of Level I hearing impairment in the right ear and Level I hearing in the left ear. See 38 C.F.R. § 4.85, Tables VI/VII.

When evaluated for VA compensation and pension purposes in August 2010, the 

following puretone thresholds were obtained for the right and left ears:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
10
65
LEFT

20
15
20
45

Moderate to severe high frequency sensorineural hearing loss was diagnosed.  The average pure tone threshold loss was 29 decibels in the right ear and 25 decibels in the left ear.  Speech discrimination scores were 96 percent for each ear..  These clinical findings correlate to auditory acuity numeric designations of Level I hearing impairment in the right ear and Level I hearing in the left ear. See 38 C.F.R. § 4.85, Tables VI/VII.

Service connection for left ear hearing loss disability was granted by rating action dated in September 2010 effective from December 9, 2010.  Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection. See Hart v. Mansfield, 21 Vet.App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Legal Analysis

The Veteran asserts that he is entitled to a disability rating in excess of zero percent for bilateral hearing loss disability.  However, the evidentiary record does not support his contentions.

The January 2010 and August 2010 VA audiological examinations demonstrate that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by no more than Level I hearing acuity in both the right and left ears. See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown on these audiological examinations does not qualify as an exceptional pattern of hearing impairment. See 38 C.F.R. § 4.86.  Using Table VII, Level I hearing acuity in both the right and left ears warrants assignment of a noncompensable (0 percent) evaluation. See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board has carefully considered the Veteran's contentions attesting to more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability approximates the criteria for a higher rating during the appeal period.  The Board points out that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation. See Lendenmann v. Principi, 3 Vet.App. 345.  Under the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examination is no more than zero percent disabling over the course of the appeal and a uniform rating is appropriate. See Hart v. Mansfield, 21 Vet.App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999. 

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected bilateral hearing loss disability.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary at this time. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In sum, the Board finds that the evidence does not support a rating higher than zero percent for bilateral hearing loss disability.  The preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for carpal tunnel syndrome is denied.

An effective date earlier than December 9, 2008 for service connection of left ear hearing loss disability is denied.

An effective date earlier than December 9, 2008 for service connection of tinnitus is denied.

An evaluation of 10 percent for chondromalacia patella from March 29, 2001 to July 14, 2002 is granted subject to controlling regulations governing the payment of monetary awards.  

An evaluation of 20 percent for right knee chondromalacia patella from July 15, 2002 to February 28, 2007 is granted subject to controlling regulations governing the payment of monetary awards.  

An evaluation in excess of 30 percent for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease from March 1, 2007 is denied.

An evaluation in excess of 60 percent for status post right knee arthroplasty with chondromalacia patella and degenerative joint disease from April 1, 2010 is denied.

An evaluation in excess of zero percent for bilateral hearing loss disability is denied.


REMAND

The Veteran assert that he has degenerative joint disease of the lumbar, thoracic and cervical spine that is of service onset, or that it is secondary to or has been aggravated by service-connected disability, including the right knee.  

Review of the record discloses that the question of whether degenerative joint disease of the lumbar, thoracic and cervical spine is secondary to or has been aggravated by service-connected disability was addressed on VA examination in January 2010.  The examiner found that spine arthritis was less likely than not related to service.  In a supplemental statement dated in March 2010, it was opined that arthritis of the lumbar spine was not related to the service-connected right knee condition.  The claims folder was reviewed by another VA examiner in December 2010 who voiced agreement with prior opinion, and added that the right knee condition did not materially worsen the Veteran's cervical, thoracic or lumbar spine degenerative disease.  However, upon further reading of the report, the examiner appears to contradict herself or himself by stating that "Any spinal strain contribution from a right knee limp mechanism would only be active from August 2006 on and would pale in significance compared to natural progression of disease and ongoing manual and heavy equipment work through February 2009."  

In view of the somewhat contradictory statement made by the latter VA examiner as to whether there might have been some worsening of lumbar, thoracic and cervical spine arthritis by the service-connected right knee after August 2006, the Board is of the opinion that further clarification and elaboration are required.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same examiner (or to another examiner if that one is not available) who examined the Veteran's claims folder in December 2010 for another review and opinion.  The claims folder must be made available to the examiner.  [The Veteran may also be scheduled for another VA examination if this is deemed indicated.] 

The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that cervical, thoracic and lumbar spine arthritis are proximately due to or the result of a service-connected disability, either singly or in the aggregate, to include the right knee (See 38 C.F.R. § 3.310(a) (2011)), or has been or is made chronically worse by service-connected disabilities, including the right knee. See Allen v. Brown; 7 Vet.App. 439 (1995). 

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


